 586DECISIONS OF NATIONALLABOR RELATIONS BOARDthatrepresentedby the Petitioner withoutfirst grantingthe formergroup an opportunity, by means ofa separate election, to express itsdesires on the question eWe shall, therefore,make nofinal unit de-termination at this time, but, shallfirst ascertain the desires. of theseemployees as expressed in the electionhereinafterdirected.We shalldirect that an election be held among all toolplanners, tool designers,tool liaison employees, fabrication specificationplanners,and tool.service liaison men "A" and "B" T at the Employer's Fort Worth,Texas, division, not performing manual work, excluding all otheremployees, confidential clerks, foremen,assistant foremen, and allother supervisors as defined in the Act.If a majority of the employees in this voting group vote for theIntervenor, they will be taken to have indicated their desire to con-stitute a separate appropriate unit, and the Regional Director con-ducting the election directed hereinis instructed to issue a certificationof representatives to the Intervenor for a unit consisting of the em-ployees in the foregoing voting group, which the Board, under suchcircumstances, finds to be appropriate for purposes of collective bar-gaining.In the event a majority of the employees in the foregoingvoting group vote for the Petitioner, they shall be represented by thePetitioner as part of the existing unit of installation planners, plan-ning control men, and planning requirements clerks, and the RegionalDirector will issue a certificate of results of election to that effect.[Text of Direction of Election omitted from publication in thisvolume.]Merck&Co., Inc.,98 NLRB 372;ValleyMotorCompany,96 NLRB 1416.* In amending its petition,the Petitionersought to include in the requested unit theemployees classifiedas tool service liaison men "A" and "B."Theseclassifications wereestablished in the Intervenor's unitsubsequent to the filing of the instant petition.Noneof the parties objects to theinclusion in the unit of the employees covered by theseclassifications.JEFFERSON GROCERY COMPANY OF PITTSBURGH, OPERATING AS SPARKLE-MCCANN MARKETSandAMALGAMATED MEAT CUTTERS & BUTCHERWORKMEN OF NORTH AMERICA, LOCAL 424, AFL, PETITIONER.CaseNo. 6-RC-1094.November 25, 1952Decision and Direction of ElectionsUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Joseph C. Thackery, hearingofficer.The hearing officer's rujings made at the hearing are free fromprejudicial error and are hereby affirmed.101 NLRB No. 124. SPARKLE-MCCANN MARKETS587Pursuantto theprovisionsof Section 3 (b) of the Act, the Boardhas delegated its powers in connection with thiscaseto a three-memberpanel [Members Houston, Styles,and Peterson].Upon the entire record in this case, the Board finds :1.The Employeris engaged in commercewithin themeaning of theAct.2.The labororganizationsinvolved claim to represent certain em-ployees of the Employer.'3.The Intervenor contends that its contract with a previous ownerof thestoresinvolved herein, which contract allegedly was adopted bythe Employer and coversall employeesexcept themeat departmentworkers, is a bar to this proceeding. That contract extended from No-vember 1, 1951, to November 1, 1952.Apart from any otherconsidera-tions, asthe contract expired by its terms on November 1, 1952, wefind that it is not a bar to this proceeding?Accordingly, we find that a questionaffectingcommerceexists con-cerning the representation of employees of the Employer within themeaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks a unit composed generally of all meat de-partment and grocery department employees in the Employer's Down-town,East Liberty,Wilkinsburg,Mount Lebanon, and Bellevue,Pennsylvania, retail grocerystoresformerly operated by McCann &Company. The Intervenor contends that the unit sought is inappro-priate because of the history of bargaining for these departments on aseparate basis.Alternatively, it urges that there should be two sep-arate units,one for meat department employees and one for the grocerydepartment employees.The Employer takes no position on the unitquestion.The stores involved are divided into two principal departments, aself-service grocery department which handles the usual line of food-stuffs,such asproduce andcanned goods,and a service meat depart-ment whichhandles meats,poultry, and fish.'While each of the storesis under thegeneralsupervisionof a store manager, the meat depart-ment isunder separate immediate supervisionof a meat manager whosupervises the meat cutting and works along with the meatcutters,countermen,and apprentices.Meat cutters are skilledemployees whoare requiredto serve a 2-year apprenticeship before being eligible tobecome journeymen meat cutters.All employees in the meat depart-ments waiton customers, weigh, wrap, and price the merchandisesold.There is no interchange of employees between meat and grocery1 Retail Clerks International Association,Local 1407,AFL, herein called the Intervenor,was permitted to intervene at the hearing upon the basis of an adequate interest showing.' SeeNational Clay Products Company,et at.,98 NLRB 137;Twentieth Century-FosFilmCorporation,96 NLRB 1052;andSylvania Electric Products Inc.,89 NLRB 398.*There are also restaurants in the Downtown and East Liberty stores. 588DECISIONS OF NATIONAL LABOR RELATIONS BOARDdepartments except in cases of emergency, and all employees use com-mon facilities in the stores.The Employer purchased the five stores in question on January2, 1952, from McCann & Company. During a period of about the last10 years while the stores were operated by McCann, bargaining wasconducted on the basis of separate units of meat department and groc-ery department employees, the former being represented by the Peti-tioner and the latter by the Intervenor.There is some doubt as towhether the most recent contracts were adopted by the Employer afterpurchase of these stores, although the terms of the existing contractswere generally followed.Bargaining with respect to other storesoperated by the Employer has been on the basis of meat departmentand grocery department employees in a single unit. In the westernPennsylvania area where the present stores are located, bargaining forsome retail chain grocery stores has been conducted on the basis ofmeat and grocery employees in a single unit, and in other chain storesin separate units for each department.Under all the circumstances, including the bargaining history forthe stores involved and the nature of their employment, we believethat the employees of the five stores may function either in one unitof both meat department and grocery department employees or inseparate units of meat department and grocery department employees.'Accordingly, we shall direct that separate elections by secret ballotbe held among employees in each of the following voting groups intheEmployer'sDowntown, East Liberty,Wilkinsburg,MountLebanon, and Bellevue, Pennsylvania, retail grocery stores formerlyoperated by McCann & Company, including regular part-time em-ployees, but excluding restaurant employees in the Downtown storeand employees engaged in the preparation of produce for sale but whodo not sell or participate in the actual sale of such produce at theDowntown store, casual employees, maintenance employees, ware-housemen and truck drivers, guards, professional employees, storemanagers, and other supervisors as defined in the Act : 5Group 1. All meat department employees.Group 2. All grocery department employees.We shall make no final unit determination at this time but shall firstascertain the desires of the employees as expressed in the electionshereinafter directed.If a majority of the employees in both votinggroups select the Petitioner, they will be taken to have indicated theirdesire to constitute a single unit, and the Regional Director conductingthe elections is instructed to issue a certification of representatives to+ American Stores, Inc.,80 NLRB 126.5Although, as previously indicated, the Petitionerand Intervenor disagree as to thescope of the voting groups,the parties are in agreement as to the composition of thesegroups. NEWSPAPER AND MAIL DELIVERERS'UNION589the Petitioner for such unit which the Board in that event finds to beappropriate for purposes of collective bargaining. In the event that amajority of the employees, in group 1 select the Petitioner and amajority of the employees in group 2 select the Intervenor, the em-ployees in each will be taken to have indicated their preference for aseparate bargaining unit, and the Regional Director is instructed toissue a certification of representatives to the Petitioner or Intervenor,as the case may be, for the separate unit which the Board finds in such.circumstances to be appropriate for purposes of collective bargaining.[Text of Direction of Elections omitted from publication in thisvolume.]NEWSPAPER AND MAILDELIVERERS'UNION OF NEW YORK AND VICINITYandARTHUR FINKELSTEIN, ALFRED FRANKEL, CARL GALDSON, THEO-DORE GERSHOWITL,MARTINIOOE,EDWARDJOHNTRY, NICHOLAS LAU-LETTI, PATRICK LEONARD, WILLIAM MCCLOSKEY, FRANCIS MEADE,JOHN MINOGUE AND EUGENE ROSENEWSPAPERAND MAILDELIVERERS'UNION OF NEW YORK AND VICINITYandBENNIEIZZI, ON BEHALF OF HIMSELF AND OTHERS AND SIDNEYROSENTHAL,JOSEPH RILEY,JOHNNICOLINIAND CARLCITRANO,EDWARD JOSEPHGuERIN AND MEYER SACKS.Cases Nos. 2-CB-185,2-CB-145, 2-CB-870, and 2-CB-381.November 26, 1952Decision and OrderOn November 30,1951, Trial Examiner Horace A. Ruckel issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices, and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.The Trial Examiner also foundthat the Respondent had not engaged in certain other unfair laborpractices alleged in the complaint.Thereafter, the General Counseland certain of the charging parties filed exceptions and supportingbriefs.On February 8, 1952, the Board granted permission to NewYork Mirror Division-the Hearst Corporation to intervene and tofile exceptions.The request of the charging parties for oral argument is herebydenied, as the record and the briefs and exceptions, in our opinion,adequately present the issues and the positions of the parties.The Board has reviewed the rulings made by the Trial Examinerat the hearings and finds that no prejudicial error was committed.101 NLRB No. 128.